U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
CPD/CSB
NUMBER:
5521.06
DATE:
June 4, 2015
RULES EFFECTIVE: July 6, 2015

Searches of Housing Units, Inmates,
and Inmate Work Areas

/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE
§552.10 Purpose and scope.
In order to further the safe, secure, and orderly running of its institutions, the
Bureau of Prisons conducts searches of inmates and of inmate housing and work
areas to locate contraband and to deter its introduction and movement. Staff
shall employ the least intrusive method of search practicable, as indicated by the
type of contraband and the method of suspected introduction.
Non-intrusive sensors should be used whenever feasible. When searches are required, staff shall
avoid unnecessary force and strive to preserve the dignity of the individual being searched.
a. Summary of Changes
Policy Rescinded
P5521.05
Searches of Housing Units, Inmates, and Inmate Work Areas (06/30/97)
■ Included updated regulation language concerning electronic searches and x-rays.
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

■ Added language clarifying cross-gender use of electronic search equipment.
■ Added language concerning cross-gender pat searches of female offenders.
■ Added language concerning pat searches of transgender inmates.
b. Program Objectives. The expected results of this program are:
■ Inmates will live and work in a safe and orderly environment.
■ Human Resources Office responsibilities will be clearly defined.
■ Searches of inmates and housing and work areas will be conducted without unnecessary
force and in ways that, insofar as is practical, preserve the dignity of inmates.
c. Institution Supplement. None required. Should local facilities make any changes outside
the required changes in the national policy or establish any additional local procedures to
implement the national policy, the local Union may invoke to negotiate procedures or
appropriate arrangements.
d. Pretrial/Holdover Procedures. Procedures required in this Program Statement are
applicable to pretrial and holdover inmates.
2. SEARCHES OF INMATES
§ 552.11 Searches of inmates.
a. Electronic devices. Inspection of an inmate’s person using electronic devices
(for example, metal detector, ion spectrometry device, or body imaging search
device) does not require the inmate to remove clothing. The inspection may also
include a search of the inmate’s clothing and personal effects. Staff may conduct
an electronic device search of an inmate on a routine or random basis to control
contraband.
Cross-gender staff may operate electronic devices revealing body contours if appropriate filters
are used.
b. Pat search. An inspection of an inmate using the hands does not require the
inmate to remove clothing. The inspection includes a search of the inmate’s
clothing and personal effects. Staff may conduct a pat search of an inmate on a
routine or random basis to control contraband.
The Warden may install metal detection devices within the institution as necessary for the
control of contraband. A metal detector search may be done in addition to the pat search.

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

2

Any pat search shall be conducted as outlined in the Program Statement Correctional Services
Manual.
(1) Female Inmates. According to the Prison Rape Elimination Act (PREA) Standards for
Adult Prisons and Jails, Title 28 C.F.R. § 115.15(b), cross-gender pat-down searches of female
inmates are not permitted, absent exigent circumstances. As a result, male staff are not permitted
to pat-search female inmates, unless exigent circumstances exist.
Cross-gender pat searches of female inmates are permitted if exigent circumstances exist. The
PREA regulations, Title 28 C.F.R. § 115.5, define “exigent circumstances” as “any set of
temporary and unforeseen circumstances that require immediate action in order to combat a
threat to the security or institutional order of a facility.”
Staff of the same sex as the inmate shall make the search, except where circumstances are such
that delay would constitute an immediate threat to the inmate, staff, others, property, or
institution security. Other options, such as detaining the inmate until a female staff member
arrives if feasible, should be considered before a cross-gender pat search is conducted.
A memorandum will be prepared documenting a cross-gender pat search of a female inmate by a
male staff member, which will be submitted to the Lieutenants’ Office and forwarded to the
PREA Compliance Manager. All cross-gender pat searches of a female inmate by a male staff
member must be reported to protect staff from unfounded allegations. The memorandum must
establish the identity of all involved in the pat search; i.e., inmates, staff, and others; and the
circumstances giving rise to the search.
Random pat searches remain a primary security and management tool for the detection of
contraband. Electronic devices will be used to supplement these efforts, as negotiated locally,
taking population size, security level, facility mission, etc., into account; however, electronic
searches are not substitutes for pat searches.
Post assignments may not be restricted on the basis of gender. Institutions will evaluate
operational concerns consistent with collective bargaining obligations, the Master Agreement,
and other laws, rules, and regulations. The agency will continue to comply with Title VII and
other Equal Employment Opportunity Commission authorities in implementing this policy.
(2) Transgender Inmates. For purposes of pat searching, inmates will be pat-searched in
accordance with the gender of the institution, or housing assignment, in which they are assigned.
Transgender inmates may request an exception. The exception must be pre-authorized by the
Warden, after consultation with staff from Health Services, Psychology Services, Unit

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

3

Management, and Correctional Services. Exceptions must be specifically described (e.g., “pat
search only by female staff”), clearly communicated to relevant staff through a memorandum,
and reflected in SENTRY (or other Bureau database; e.g., posted picture file). Inmates should be
provided a personal identifier (e.g., notation on commissary card, etc.) that indicates their
individual exception, to be carried at all times and presented to staff prior to pat searches.
(3) Conducting Pat Searches. Staff are trained how to conduct pat searches during
Introduction to Correctional Techniques, Annual Training, a Sallyport video titled “Inmate Pat
Search,” and written policy.
c. Visual search. A visual inspection of all body surfaces and body cavities.
Any visual search shall be conducted and documented in the appropriate visual search log book,
as outlined in the Program Statement Correctional Services Manual.
(1) Staff may conduct a visual search where there is reasonable belief that
contraband may be concealed on the person, or a good opportunity for
concealment has occurred. For example, placement in a special housing unit
(see 28 CFR 541, subpart B), leaving the institution, or re-entry into an institution
after contact with the public (after a community trip, court transfer, or after a
“contact” visit in a visiting room) is sufficient to justify a visual search. The
visual search shall be made in a manner designed to assure as much privacy to
the inmate as practicable.
28 CFR 541, subpart B, refers to the Program Statement Special Housing Units. Except in
minimum security institutions, inmates must undergo a visual search when leaving the
institution, for whatever reason (even when being released). Examples of other situations
requiring visual searches include:
■ Processing an inmate into an institution through Receiving and Discharge.
■ Placing an inmate in the Control Unit.
■ Conducting periodic visual searches of inmates returning from outside work details.
(2) Staff of the same sex as the inmate shall make the search, except where
circumstances are such that delay would mean the likely loss of contraband.
Where staff of the opposite sex makes a visual search, staff shall document the
reasons for the opposite sex search in the inmate’s central file.

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

4

While post assignments may not be restricted on the basis of sex, a staff member may not
perform routine visual searches of inmates of the opposite sex, such as could be required by
assignment to such posts as the visiting room and receiving and discharge units.
d. Digital or simple instrument search. Inspection for contraband or any other
foreign item in a body cavity of an inmate by use of fingers or simple instruments,
such as an otoscope, tongue blade, short nasal speculum, and simple forceps. A
digital or simple instrument search may be conducted only by designated
qualified health personnel (for example, physicians, physician assistants, and
nurses) upon approval of the Warden or Acting Warden and only if the Warden or
Acting Warden or has reasonable belief that an inmate is concealing contraband
in or on his person. If located, the contraband or foreign item may be removed
immediately by medical staff if such removal can easily be effected by use of
fingers or the simple instruments referred to above.
Staff shall document all digital and simple instrument searches and the reasons for the searches
in the inmate’s central file.
Persons of the opposite sex from the inmate may not observe the digital or simple instrument
search.
To document the search staff shall use the Search for Contraband: Digital, Simple Instrument, XRay Examination form (BP-A0313).
(1) Staff shall solicit the inmate’s written consent prior to conducting a digital or
simple instrument search. However, the inmate’s consent is not required.
(2) Staff may not conduct a digital or simple instrument search if it is likely to
result in physical injury to the inmate.
3. CLOSE OBSERVATION (“DRY CELL” STATUS)
§552.12 Close observation.
When there is reasonable belief that an inmate has ingested contraband or
concealed contraband in a body cavity and the methods of search specified in
§552.11 are inappropriate or likely to result in physical injury to the inmate, the
Warden or designee may authorize the placement of an inmate in a room or cell
for the purpose of staff’s closely observing that inmate until the inmate has

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

5

voided the contraband or until sufficient time has elapsed to preclude the
possibility that the inmate is concealing contraband.
Such placement is commonly referred to as “dry cell” status. Section 552.11 refers to Section 2
of this Program Statement.
■ Regular duty hours. The Warden or designee may authorize dry cell status.
■ Other times. The Warden’s designee, ordinarily the Operations Lieutenant, in consultation
with the Duty Officer and Administrative Duty Officer, may authorize dry cell status.
Dry cell status is often appropriate when staff believe an inmate has ingested contraband.
Ordinarily, when staff believe that a female inmate has concealed contraband in her vagina, dry
cell status is not the appropriate search method, since it is possible for her to thus conceal
contraband for an extended period of time.
Ordinarily, an inmate of either gender will not be able to conceal contraband in his/her anal
cavity for an extended period of time.
a. The length of close observation status will be determined on an individual
basis. Ordinarily, the Captain, in consultation with qualified health personnel,
shall determine when termination is appropriate. The status of an inmate under
close observation for as long as three days must be reviewed by the Segregation
Review Official according to the provisions in §541.22(c) of this chapter, and the
initial SRO review conducted within three work days shall be a formal hearing.
Maintaining an inmate under close observation beyond seven days requires
approval of the Warden, who makes this decision in consultation with the Captain
and qualified health personnel.
Section 541.22 (c) refers to Section 4 of the Program Statement Special Housing Units. That
section, which applies to review of inmates housed in administrative detention, requires that the
SRO conduct a record review within three work days; however, for an inmate in dry cell
status, a formal in-person hearing is required.
Since it is unlikely that the objective of dry cell status will not be achieved within seven days,
prior approval of the Warden, in consultation with the Captain and appropriate medical staff,
is required to continue dry cell status beyond seven days.
b. The supervising staff member shall be the same sex as the inmate and shall
maintain complete and constant visual supervision of the inmate.

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

6

The inmate shall never be allowed freedom to move around unsupervised, or be given the
opportunity to dispose of any objects he/she may be concealing.
(1) The supervising staff member shall be issued a portable radio and flashlight.
(2) A daily log and Special Housing Unit Record shall be maintained on each inmate in dry cell
status.
(3) Watch calls shall be made by radio.
(4) The Lieutenant shall ensure staff have reviewed the Post Orders prior to assuming the post.
If it is necessary for the staff member to leave the area, the Operations Lieutenant shall provide a
relief person. The Operations Lieutenant shall brief that person of his/her responsibilities. The
inmate must not be left unattended during the relief period.
(5) Trash may not be allowed to accumulate, and each item shall be thoroughly searched before
disposal.
(6) The inmate is to be given a visual search prior to placement in the room and issued a jump
suit (or other suitable loose-fitting clothing). The inmate is to be given a visual search and the
inmate’s living area must be thoroughly searched at least once each shift, being careful not to set
a pattern. Prior to each search, the Operations Lieutenant must be notified and a second person
provided for inmate supervision.
(7) Staff shall notify the Operations Lieutenant when contraband is found. The staff member
shall secure the contraband in a plastic evidence bag, and proper documentation and chain of
evidence shall be maintained.
c. The supervisor responsible for initiating the close observation watch shall
advise the inmate of the conditions and of what is expected.
Documentation of this notification is to be made through the Administrative Detention Order
form (BP-A0308).
(1) The inmate shall be required to provide a urine sample within two hours of
placement under close observation in accordance with the provisions of §550.30
of this chapter on urine surveillance. A second urine sample is required prior to
releasing the inmate from close observation.

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

7

§ 550.30 of this chapter refers to the Program Statement Urine Surveillance and Narcotic
Identification.
(2) The light will be kept on at all times.
(3) No inmate under close observation status may be allowed to come into
contact with another inmate.
(4) The inmate ordinarily may not be allowed personal property while under close
observation status, except legal and personal mail and a reasonable amount of
legal materials when requested. Personal hygiene items will be controlled by
staff.
(5) When the inmate is lying on a bed, the inmate shall be required to lie on top of
the mattress in full view, weather and room temperature permitting. When
necessary for the inmate to use cover, hands must remain visible at all times so
that staff can observe any attempt to move contraband.
An inmate might attempt to remove and/or insert contraband from or into a body cavity, so it is
important to constantly observe his/her hands.
(6) Due to security concerns, the inmate ordinarily may not be permitted
recreation outside of the cell.
(7) The inmate is to be served the same meals as those served to the general
population unless medically contraindicated.
All meals are to be inspected for contraband prior to delivery to the inmate. Any food remaining
after the meal, as well as the utensils and tray, are to be thoroughly inspected before being sent
back to Food Service.
(8) No medications may be given to the inmate except for those prescribed and
given by hospital personnel. No laxatives may be given except natural laxatives,
i.e., coffee, prune juice, etc.
(9) When the inmate needs to urinate and/or defecate, the inmate will be
furnished an empty hospital bed pan.

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

8

Staff supervising the inmate shall notify the Operations Lieutenant, who shall furnish a second
staff member for supervision. Using rubber gloves and forceps or a tongue depressor, staff shall
closely inspect the results to ascertain whether any contraband is present.
(10) When the inmate requests to shave, to brush teeth, or other such request, a
wash pan and container of water is to be provided for use in the cell.
(11) Institution staff shall be available to the inmate upon request, within reason
and within the bounds of security concerns.
d. Each Captain shall develop Post Orders providing guidance to staff supervising an inmate on
dry cell status. Consideration should be given to the use of video camera during the dry cell
status.
e. Any questions, emergency, or other situation that arises shall immediately be brought to the
attention of the Operations Lieutenant. It is the supervising employee’s responsibility to ensure
the inmate does not dispose of any concealed item, or to allow an activity that would allow the
inmate access to it, thereby jeopardizing the security and good order of the institution, staff, and
inmates.
f. It is recommended that one or more rooms or cells be identified as dry cells that meet the
following requirements:
■ The room should be free of hiding places and be equipped with only a bed.
■ Doors should have proper observation panels to protect staff and to allow unobstructed
observation.
■ Windows in the dry cell should have a security screen to prevent loss of contraband.
■ If the designated area is equipped with a toilet and/or sink, the water to the cell should be
shut off, and removed prior to the inmate’s being allowed into the room. The water should
remain off for the duration of the dry cell process.
■ Prior to placement of an inmate in dry cell status, the room to be used should be completely
searched and determined to be free of contraband. Potential hiding places, if any, for the
contraband should be noted.

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

9

4. MEDICAL X-RAY DEVICE, MAJOR INSTRUMENT, OR SURGICAL INTRUSION
§ 552.13 Medical x-ray device, major instrument, or surgical intrusion.
a. The institution physician may authorize use of a major instrument (including
anoscope or vaginal speculum) or surgical intrusion for medical reasons only,
with the inmate’s consent.
The use of a fluoroscope, major instrument, or surgical intrusion may be authorized only for
medical reasons. The inmate’s consent is needed prior to this use.
b. The institution physician may authorize use of a medical x-ray device for
medical reasons and only with the consent of the inmate. When there exists no
reasonable alternative, and an examination using a medical x-ray device is
determined necessary for the security, good order, or discipline of the institution,
the Warden, upon approval of the Regional Director, may authorize the institution
physician to order a non-repetitive examination using a medical x-ray device for
the purpose of determining if contraband is concealed in or on the inmate (for
example: in a cast or body cavity). The examination using a medical x-ray device
may not be performed if it is determined by the institution physician that it is
likely to result in serious or lasting medical injury or harm to the inmate. Staff
shall place documentation of the examination and the reasons for the
examination in the inmate’s central file and medical file.
For purposes of this rule, theoretical harm that might result from a single X-ray exposure does
not constitute a situation likely to result in serious or lasting medical injury or harm to the
inmate.
(1) The Warden and Regional Director or persons officially acting in that capacity
may not redelegate the authority to approve an examination using medical x-ray
device for the purpose of determining if contraband is present. An Acting
Warden or Acting Regional Director may, however, perform this function.
When the case requires the Warden’s approval, and the situation occurs when neither the Warden
or Acting Warden is available, the Institution Duty Officer or Administrative Duty Officer
should be contacted. Upon determining that an X-ray examination appears warranted, the Duty
Officer is to contact the Regional Director or Acting Regional Director for an approval to
conduct the examination.

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

10

A copy of the completed BP-A0313 shall be forwarded to the Regional Director who authorized
the search.
(2) Staff shall solicit the inmate’s consent prior to an examination using a
medical x-ray device. However, the inmate’s consent is not required.
c. The Warden may direct searches of inanimate objects using a medical x-ray
device where the inmate is not exposed.
When the case requires the Warden’s approval, and the situation occurs when the Warden is not
available, this function may be performed by the Acting Warden, Institution Duty Officer, or
Administrative Duty Officer. The authority is not delegated to any other staff member.
Procedures for disposition of contraband found shall be developed locally and in accordance
with the FBI and U.S. Attorney requirements for possible prosecution.
5. SEARCH OF INMATE HOUSING AND WORK AREAS
§552.14 Search of inmate housing and work areas.
a. Staff may search an inmate’s housing and work area, and personal items
contained within those areas, without notice to or prior approval from the inmate
and without the inmate’s presence.
Searches of housing units and of work areas shall be completed as outlined in the Program
Statement Correctional Services Manual. Each institution shall establish procedures to ensure
all housing units and work areas are searched routinely, but irregularly, since such inspections
are primarily designed to:
■
■
■
■

Detect contraband.
Prevent escapes.
Maintain sanitary standards.
Eliminate fire and safety hazards.

When there is a question of legitimacy of some religious article, the Chaplain should be
consulted.
Staff shall maintain written documentation of each housing unit search within the individual
housing unit. Work areas (including industries) shall be searched each work day by shop
supervisors, and these inspections shall be supplemented with periodic searches by regular

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

11

search teams. Documentation of daily searches is not required; however, these should be
informally monitored to ensure compliance. The Captain shall maintain documentation of search
team inspections.
b. Staff conducting the search shall leave the housing or work area as nearly as
practicable in its original order.
6. AGENCY ACA ACCREDITATION PROVISIONS
(See the Program Statement Directives Management Manual, Section 2.5 & 10.3.)
■ American Correctional Association 4th Edition Standards for Adult Correctional Institutions:
4-4192, 4-4193, 4-194, 4-4282.
■ American Correctional Association 4th Edition Standards for Adult Local Detention
Facilities: 4-ALDF-6C-19, 4-ALDF-2C-01, 4-ALDF-2C-01, 4-ADLF-2C-05,
4-ALDF-2C-03.
■ American Correctional Association, 2nd Edition Standards for the Administration of
Correctional Agencies: 2-CO-3A-01.
REFERENCES
Program Statements
P5270.10 Special Housing Units (7/29/11)
P5500.11 Correctional Services Manual (3/31/15)
P6060.08 Urine Surveillance and Narcotic Identification (3/8/01)
Federal Regulations
Rules cited in this Program Statement are contained in 28 CFR §§ 552.10 through 552.14.
BOP Forms
BP-A0308
BP-A0313

Administrative Detention Order
Search for Contraband: Digital, Simple Instrument, X-Ray Examination

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5521.06

6/4/2015

Federal Regulations from 28 CFR: this type. Implementing information: this type.

12

